DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 12, 2021.
Claims 1-20 are pending in this action. Claims 1, 12, and 18 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 10,803,859).
As per claim 1, Williams discloses, a computer-implemented method comprising: 
gathering audio inputs surrounding an assistive device (col. 3, line 51-col. 4, line 62, claimed assistive device is “voice controlled device”, capture audio of an utterance, determine the device environments); 
analyzing, by the assistive device, the audio inputs (col. 4, line 51-col. 4, line 62);
determining, based on the analyzing, scenario cues, wherein determining the scenario cues comprises:
determining whether the audio inputs include known voices and unknown voices (col. 13, line 51-col. 14, line 27, known user based on user voice profile and col. 18, line 60-col. 19, line 5, non-user); 
classifying a current environment surrounding the assistive device from the scenario cues (col. 9, line 8-col. 12, line 57);
comparing the current environment to device profiles of the assistive device (col. 4, lines 4-41, device profile; col. 9, line 8-col. 12, line 57);
determining, based on the comparing, a matching profile, the matching profile including privacy settings (col. 7, line 52-col. 8, line 7, privacy manager 225), wherein the matching profile is determined based on whether the audio inputs include the known voices or the unknown voices (col. 4, line 63-col. 5, line 28, col. 14, lines 3-27; and col. 18, line 60-col. 19, line 5); and
in response to determining the matching profile, executing the matching profile on the assistive device (col. 24, line 58-col. 25, line 12).


As per claim 3, Williams discloses, wherein the matching profile is a current profile (col. 31, line 34-col. 32, line 4).

As per claim 4, Williams discloses, wherein the matching profile is a device profile different from a current profile (col. 4, lines 42-62).

As per claim 5, Williams discloses, wherein scenario cues include at least known or unknown voices (col. 13, line 31-col. 14, line 27).

As per claim 6, Williams discloses, wherein classifying the current environment includes determining that there are scenario cues of unknown voices (col. 18, line 66-col.19, line 5).

As per claim 7, Williams discloses, wherein the matching profile is a profile that withholds personal information (col. 4, line 42-col. 5, line 28).

As per claim 8, Williams discloses, wherein the device profiles are set up by a user of the assistive device (col. 18, lines 33-59).


executing a different device profile that includes the changed factor (col. 10, lines 4-20).

As per claim 10, Williams discloses, further comprising: in response to executing the matching profile, receiving a request from a user to change a factor of the matching profile; and creating a new device profile using the matching profile and the changed factor (col. 9, lines 38-65, update changing location in the device profile).

As per claim 11, Williams discloses, wherein scenario cues include at least one of utensil sounds and appliance noises (col. 13, lines 3-30, audio sound from devices).

As per claims 12-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-11, because corresponding claims have similar limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
February 27, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656